Exhibit 10.2

Execution Version

COMMITMENT INCREASE AND FIRST AMENDMENT TO CREDIT AGREEMENT

THIS COMMITMENT INCREASE AND FIRST AMENDMENT TO CREDIT AGREEMENT dated as of
September 15, 2016 (this “Agreement”), by and among the institutions set forth
on Schedule 1 hereto (each an “Incremental Lender” and, collectively, the
“Incremental Lenders”), WESTERN REFINING LOGISTICS, LP, a Delaware limited
partnership (the “Borrower”), the other Loan Parties party hereto and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”) and an L/C Issuer.

RECITALS:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
October 16, 2013, by and among the Borrower, each lender from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and an L/C Issuer (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein being used herein as
therein defined);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may increase the existing Aggregate Commitments (such increased
Commitments, the “Incremental Commitments”) by entering into one or more
increase agreements with new Lenders or existing Lenders;

WHEREAS, the Borrower has requested and the Administrative Agent, the L/C Issuer
and the Lenders party hereto have agreed, to increase the existing Aggregate
Commitments as provided for herein; and

WHEREAS, the Borrower has requested, and the Required Lenders party hereto have
agreed, to make certain amendments to the Credit Agreement, each as provided for
herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. Incremental Commitments.

(a) Each Incremental Lender party hereto hereby agrees to commit to provide its
respective Incremental Commitment as set forth on Schedule 1 annexed hereto, on
the terms and subject to the conditions set forth below.

(b) On the Effective Date (as defined below), (i) each of the existing Lenders
that is not an Incremental Lender shall be deemed to assign to each of the
Incremental Lenders (including those that are existing Lenders), and each of the
Incremental Lenders shall be deemed to purchase from each of the applicable
existing Lenders, for, in the case of Loans, L/C Advances and Swingline Loans
funded by the existing Lenders (other than, in the case of Swingline Loans, the
Swingline Lender), the principal amount thereof, and, in the case of unfunded
participations of the existing Lenders in Letters of Credit and Swingline Loans,
no consideration, such interests in the outstanding Loans and participations in
Letters of Credit and Swingline Loans outstanding on the Effective Date that
will result in, after giving effect to all such deemed assignments and
purchases, such Loans and participations in Letters of Credit and Swingline
Loans being held by all Lenders ratably in accordance with their Commitments
after giving effect to the addition of the Incremental Commitments to the
Aggregate Commitments, (ii) each Incremental Commitment shall be deemed for all
purposes a Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Loan and have the same terms (other than upfront fees paid to the
Incremental Lenders) as the existing Commitments and Loans and (iii) each
Incremental Lender (that is not an existing Lender) shall become a Lender with
respect to the Commitments and all matters relating thereto.



--------------------------------------------------------------------------------

(c) Each Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or agent
thereunder and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

(d) For purposes of the Credit Agreement, the initial notice address of each
Incremental Lender that is not an existing Lender shall be as set forth below
its signature below.

(e) For each Incremental Lender that is not an existing Lender and is a Foreign
Lender, delivered herewith to Administrative Agent are such forms, certificates
or other evidence with respect to United States federal income tax withholding
matters as such Incremental Lender may be required to deliver to Administrative
Agent pursuant to Section 3.01(e) of the Credit Agreement.

(f) Immediately after the Effective Date, each Lender’s Commitments pursuant to
the Credit Agreement shall be as set forth on Schedule 2 hereto.

SECTION 2. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended as follows:

 

  (i) By inserting the following defined terms:

“Applicable Acquired Real Property” means, collectively, the Applicable Acquired
Real Property (Re-Plat) and the Applicable Acquired Real Property (Legal
Description).

“Applicable Acquired Real Property (Legal Description)” means the “Contributed
Refinery Land” (as defined in the memorandum posted to the Lenders on or about
the First Amendment Effective Date) that is not Applicable Acquired Real
Property (Re-Plat).

“Applicable Acquired Real Property (Re-Plat)” means the “Contributed Refinery
Land” (as defined in the memorandum posted to the Lenders on or about the First
Amendment Effective Date) that is required to be re-platted to create
stand-alone, legally conveyable lots under Minnesota law.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

2



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“First Amendment” shall mean that certain Commitment Increase and First
Amendment to Credit Agreement, dated as of September 15, 2016, among the
Borrower, the other Loan Parties party thereto, the Administrative Agent, the
L/C Issuer and the Lenders party thereto.

“First Amendment Effective Date” shall mean September 15, 2016.

“Unrestricted Cash and Cash Equivalents” means all cash and Cash Equivalents of
any Person that are not (a) restricted under GAAP or (b) required to be
otherwise applied pursuant to the terms of any Indebtedness of such Person
permitted hereunder.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

  (ii) The definition of “Aggregate Commitments” is hereby amended by adding the
following at the end thereof:

As of the First Amendment Effective Date, the Aggregate Commitments are
$500,000,000.

 

  (iii) The definitions of “Material Acquisition” and “Material Disposition”
which are defined in the definition of “Consolidated EBITDA” are hereby amended
and restated in their entirety as follows:

 

3



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) (i) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes common stock
of any Person or (ii) when acquired, would constitute material assets of the
Borrower and its Restricted Subsidiaries and (b) involves consideration in
excess of $10,000,000; and “Material Disposition” means any sale, transfer or
other disposition of property or series of related sales, transfers or other
dispositions of property that (a) (i) involves assets comprising all or
substantially all of an operating unit of a business or involves common stock of
any Person owned by the Borrower and the Restricted Subsidiaries or
(ii) involves material assets of the Borrower and its Restricted Subsidiaries
and (b) involves consideration in excess of $10,000,000.

 

  (iv) The definition of “Defaulting Lender” is hereby amended and restated in
its entirety as follows:

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund any portion
of the Loans, Swingline Loans or participations in L/C Obligations required to
be funded by it hereunder, within three Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of the failure to
satisfy one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing), or (ii) pay to the Administrative Agent, the
Swingline Lender, any L/C Issuer, or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit) within three Business Days of the date due, (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on the failure to satisfy a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement),
(c) has failed, within three Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations hereunder, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

  (v) The definition of “Eurodollar Rate” is hereby amended by adding the
following at the end thereof:

 

4



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, if LIBOR as determined as set
forth above shall be less than zero, LIBOR shall be deemed to be zero for the
purposes of this Agreement.

 

  (vi) The definition of “Investment” is hereby amended and restated in its
entirety as follows:

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness of or Equity Interest
in, another Person, (c) the purchase or other acquisition (in one transaction or
a series of related transactions) of (i) all or any material portion of the
assets of another Person or (ii) assets which when purchased or acquired, would
constitute material assets of the Borrower and its Restricted Subsidiaries or
(d) the contribution of assets or property to a Joint Venture or Unrestricted
Subsidiary. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

 

  (vii) The definition of “Notes Offering” is hereby deleted in its entirety.

(b) Section 2.04(b) of the Credit Agreement is hereby amended by renumbering
sub-section (iii) to be a new sub-section (iv) and adding a new sub-section
(iii) as follows:

(iii) If at any time the aggregate amount of Unrestricted Cash and Cash
Equivalents of the Borrower and its Subsidiaries exceeds $75,000,000 for a
period of more than five consecutive Business Days, then the Borrower shall,
within one Business Day, prepay its outstanding Loans and its outstanding
Swingline Loans and reimburse any unpaid Unreimbursed Amounts in an aggregate
amount equal to the lesser of (i) an amount sufficient to reduce the aggregate
amount of Unrestricted Cash and Cash Equivalents of the Borrower and its
Subsidiaries after such prepayment to an amount not exceeding $75,000,000 and
(ii) an amount sufficient to prepay all of its outstanding Loans and its
outstanding Swingline Loans and reimburse any unpaid Unreimbursed Amounts;
provided that any Unrestricted Cash and Cash Equivalents anticipated in good
faith by the Borrower to be used within 30 days of the applicable date of
determination for Restricted Payments pursuant to Section 7.06(f) shall not
count as Unrestricted Cash and Cash Equivalents for purposes of the calculation
set forth above.

(c) The first sentence of Section 2.13(a) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

Provided there exists no Event of Default, upon notice to the Administrative
Agent (which shall promptly notify the Lenders), the Borrower may from time to
time, request an increase in the Aggregate Commitments by an amount (for all
such requests) not exceeding $200,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $25,000,000 and (ii) the
Borrower may make a maximum of four such requests; provided, further, that up to
$150,000,000 of the increase in the Aggregate Commitments provided pursuant to
the First Amendment shall not be counted against such $200,000,000 limit.

(d) Section 2.15(a)(iv) of the Credit Agreement is hereby amended by adding the
following at the end thereof:

 

5



--------------------------------------------------------------------------------

Subject to Section 10.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(e) Section 5.08(a) of the Credit Agreement is hereby amended by adding the
following immediately after the phrase “Material Adverse Effect”:

; provided that no Loan Party shall be required to record or file in public
records any deed or other instrument of transfer with respect to (i) the
Applicable Acquired Real Property (Legal Description) prior to the date that is
sixty (60) days after the First Amendment Effective Date (or such longer period
as permitted by the Administrative Agent in its sole discretion) and (ii) the
Applicable Acquired Real Property (Re-Plat) prior to the date that is two
hundred seventy (270) days after the First Amendment Effective Date (or such
longer period as permitted by the Administrative Agent in its sole discretion)
(it being understood that there shall be no requirement to record or file any
deed or other instrument of transfer to the extent the applicable portion of the
Applicable Acquired Real Property (Re-Plat) is not subdivided despite the Loan
Parties’ commercially reasonable efforts to do so in accordance with
Section 6.20).

(f) Section 6.12(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c) To the extent the Borrower or any Restricted Subsidiary (other than any
Excluded Subsidiary) acquires, or to the extent that any Restricted Subsidiary
that is formed or acquired by a Relevant Party owns or leases at the time of
such acquisition or formation, any owned or leased Real Property or Easements
(in the case of leased Real Property, only if leased from the WNR Group) (other
than Excluded Assets), that individually or collectively as part of a Pipeline
System exceed a fair market value (as reasonably determined by the Borrower) of
$2,500,000, subject to compliance with Section 6.18 hereof, within sixty
(60) (or, in the case of the Applicable Acquired Real Property (Re-Plat), two
hundred seventy (270)) days of such acquisition or formation (or such longer
period as permitted by the Administrative Agent in its sole discretion), execute
and deliver any and all instruments and documents necessary to grant Liens in
such assets to the Administrative Agent for the benefit of the Secured Parties
and take such other actions as the Administrative Agent may reasonably deem
necessary or desirable in order to perfect, protect and preserve such Liens
required herein. With respect to any such owned and leased Real Property or
Easements, promptly upon request by the Administrative Agent, or the Required
Lenders through the Administrative Agent, deliver such other information,
instruments and documents (including, without limitation, opinions of counsel
and in the case of Real Property other than Real Property relating to pipelines
and related Easements, lenders title policies, surveys, zoning reports and
existing engineering and environmental assessment reports) as the Administrative
Agent (or its counsel) may reasonably request in connection with the
satisfaction of the requirements set forth in this Section 6.12, each in scope,
amount, form and substance reasonably satisfactory to the Administrative Agent;
provided, that, for the avoidance of doubt, (i) prior to or substantially
concurrently with the filing of any Collateral Documents pursuant to this
Section 6.12(c) in respect of the Applicable Acquired Real Property, lien
releases in connection with the acquisition of the Applicable Acquired Real
Property shall be recorded with respect to such Applicable Acquired Real
Property and (ii) there shall be no requirement to comply with this
Section 6.12(c) (including with respect to lien releases) with respect to any
portion of such Applicable Acquired Real Property (Re-Plat) to the extent the
applicable portion of the Applicable Acquired Real Property (Re-Plat) is not
subdivided despite the Loan Parties’ commercially reasonable efforts to do so in
accordance with Section 6.20.

 

6



--------------------------------------------------------------------------------

(g) Section 6.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

6.18 Flood Insurance Laws. To the extent any Mortgaged Property is subject to
the provisions of the Flood Insurance Laws (as defined below), (a) (i) prior to
the delivery of any Mortgage in favor of the Administrative Agent in connection
therewith, and (ii) at any other time if necessary for compliance with
applicable Flood Insurance Laws, provide the Administrative Agent with a
standard flood hazard determination form for such Mortgaged Property (and the
Administrative Agent may, upon request from any Lender, share any such standard
flood hazard determination received with such Lender) and, to the extent
reasonably requested by the Administrative Agent, such other information as may
be reasonably necessary to confirm compliance with the Flood Insurance Laws and
(b) if any building that forms a part of Mortgaged Property is located in an
area designated a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such reasonable total amount as the Administrative Agent or
any Lender may from time to time reasonably require, and otherwise to ensure
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time (the
“Flood Insurance Laws”). In addition, to the extent the Borrower and the Loan
Parties fail to obtain or maintain satisfactory flood insurance required
pursuant to the preceding sentence with respect to any Mortgaged Property, the
Administrative Agent shall be permitted, in its sole discretion, to obtain
forced placed insurance at the Borrower’s expense to ensure compliance with any
applicable Flood Insurance Laws.

(h) A new Section 6.20 of the Credit Agreement is hereby inserted to read as
follows:

6.20 Ownership of Applicable Acquired Real Property. Use commercially reasonable
efforts to maintain the Loan Parties’ ownership of each parcel of Applicable
Acquired Real Property until such time as both of the following are satisfied
with respect to such parcel: (a) the applicable Loan Party is reflected as the
owner of such Applicable Acquired Real Property in the relevant real property
records and (b) the requirements of Section 6.12(c) are satisfied with respect
thereto; provided that to the extent that, despite their commercially reasonable
efforts, the Loan Parties are unable to subdivide any Applicable Acquired Real
Property (Re-Plat) to obtain and maintain recordable ownership by the Loan
Parties under applicable Law, the applicable Loan Parties may reconvey such
Applicable Acquired Real Property (Re-Plat) to any member of the WNR Group (it
being understood that any such reconveyance shall not constitute a Disposition
for purposes of this Agreement or be subject to Section 7.08) so long as the
applicable Loan Parties (i) maintain customary rights and access to such
reconveyed property and (ii) use commercially reasonable efforts to either
(1) prevent the WNR Group from encumbering such reconveyed property with Liens
to secure Indebtedness for borrowed money or (2) cause the Person holding any
such Liens securing Indebtedness for borrowed money to acknowledge pursuant to
subordination and non-disturbance arrangements reasonably acceptable to the
Administrative Agent the existence of the rights and access granted to the
applicable Loan Parties in accordance with clause (i) above and the Liens of the
Secured Parties therein granted under the Collateral Documents.

(i) The first paragraph of Section 7.03(g) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

the purchase or other acquisition of all of the Equity Interests in, or all or
any material portion of the property of, any Person that, upon the consummation
thereof, in the case of the purchase or

 

7



--------------------------------------------------------------------------------

other acquisition of all of the Equity Interests in such Person, will become a
Loan Party (including as a result of a merger or consolidation) or the purchase
or other acquisition of property or assets which when purchased or acquired,
would constitute material assets of Borrower and its Restricted Subsidiaries;
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.03(g):

(j) Section 7.11(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Measurement Period to be greater than 4.50 to 1.00;
provided that, upon the consummation of a Material Permitted Acquisition and
through the date that is the end of the second full fiscal quarter following
such Material Permitted Acquisition (an “Increase Period”), upon written notice
(an “Increase Notice”) by the Borrower to the Administrative Agent given on or
prior to the date of such Material Permitted Acquisition, the maximum permitted
Consolidated Total Leverage Ratio shall be automatically increased to 5.00 to
1.00 (the “Step-Up”) during such Increase Period; provided further that the
Borrower shall have complied with this Section 7.11(b) (without giving effect to
the Step-Up) for at least one full fiscal quarter before becoming entitled to
send an additional Increase Notice.

(k) Section 7.11(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(c) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any Measurement Period to be greater
than 3.50 to 1.00.

(l) A new Section 7.20 of the Credit Agreement is hereby inserted to read as
follows:

7.20 Liens on Applicable Acquired Real Property. In addition to the requirements
of Section 7.01, create, incur, assume or suffer to exist any Lien on any
Applicable Acquired Real Property (other than Liens permitted under
(a) Section 7.01 that are created solely by operation of Law and
(b) Section 7.01(f)) until both of the following are satisfied with respect to
such Applicable Acquired Real Property: (A) the applicable Loan Party is
reflected as the owner of such Applicable Acquired Real Property in the relevant
real property records and (B) the requirements of Section 6.12(c) are satisfied
with respect thereto (provided that this Section 7.20 shall not apply to any
Applicable Real Property reconveyed in accordance with the proviso to
Section 6.20).

(m) A new Section 10.21 of the Credit Agreement is hereby inserted to read as
follows:

10.21. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

8



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

(n) Schedule 2.01 of the Credit Agreement is hereby replaced by Schedule 2
hereof.

(o) Schedule 2 to Exhibit C to the Credit Agreement is hereby replaced in its
entirety by Schedule 3 hereof.

SECTION 3. Confirmation of Loan Documents. The Borrower hereby confirms and
ratifies all of its obligations under the Loan Documents to which it is a party,
including its obligations and the Liens granted by it under the Collateral
Documents to which it is a party and confirms that all references in such
Collateral Documents to the “Credit Agreement” (or words of similar import)
refer to the Credit Agreement as amended and supplemented hereby without
impairing any such obligations or Liens in any respect.

SECTION 4. Conditions to Effectiveness. The effectiveness of this Agreement and
the obligations of the Incremental Lenders to make Loans under the Incremental
Commitments hereunder are subject to the satisfaction or waiver of each of the
following conditions (the date on which such conditions are satisfied or waived,
the “Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by the Borrower, Administrative Agent, the L/C
Issuer, the Incremental Lenders and the Required Lenders.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the L/C Issuer on the Effective Date, a customary legal opinion of
counsel to the Loan Parties except for Western Refining Pipeline, LLC, dated as
of the Effective Date.

(c) The Administrative Agent shall have received a certificate of the Borrower,
executed on behalf of the Borrower by a Responsible Officer, (i) certifying, as
of the Effective Date, giving effect to amounts drawn or to be drawn under the
Facility (as increased pursuant to this Agreement) as of the Effective Date, pro
forma compliance with the financial covenants contained in Section 7.11 of the
Credit Agreement as of the last day of the most recent fiscal quarter of the
Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) of the Credit Agreement, (ii) certifying that, before and
after giving effect to the increase of the Aggregate Commitments, (1) the
representations and warranties contained in Article V of the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except with respect to representations and warranties which are expressly
qualified by materiality, which shall be true and correct in all respects) on
and as of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except with respect to representations and
warranties which are expressly qualified by materiality, which shall be true and
correct in all

 

9



--------------------------------------------------------------------------------

respects) as of such earlier date; provided that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, and (2) no Event of Default exists and (iii) certifying as to the
matters set forth in Section 4(i) below.

(d) Wells Fargo Securities, LLC, or an affiliate thereof, shall have received
all fees due and payable under that certain engagement letter, dated as of
September 9, 2016, by and between it and the Borrower.

(e) The Borrower shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced (two business days) prior to the
Effective Date.

(f) The Administrative Agent shall have received with respect to the Borrower
and each other Loan Party (i) certificates of good standing as of a recent date
issued by the Secretary of State (or other similar official) of the state or
jurisdiction of its incorporation or organization, where applicable; (ii) a
certificate of the Secretary or Assistant Secretary of each Loan Party dated the
Effective Date, (A) that (x) attached thereto is a true and complete copy of the
organizational documents of such Loan Party as in effect on the Effective Date
and that such documents remain in full force and effect or (y) there have been
no changes to the organizational documents of such Loan Party since the date the
certification in clause (x) was previously made by such Loan Party and (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of this Agreement and any related Loan Documents and the
borrowings hereunder and thereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect.

(g) The Administrative Agent shall have received (and the Administrative Agent
may, upon request from any Lender, share any such materials received with such
Lender) (i) flood certification(s) from a firm reasonably acceptable to the
Administrative Agent covering any buildings (as defined in the Flood Insurance
Laws or any regulations or guidance promulgated by the Federal Emergency
Management Agency (or any successor agency)) constituting Collateral showing
whether or not such buildings are designated as being located in a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) subject to federal regulation to
mandatory flood insurance requirements, (ii) draft Mortgage(s) and exhibits in
connection with the acquisition of certain assets from Northern Tier Energy LP
and its Subsidiaries, in each case reasonably satisfactory to the Administrative
Agent and (iii) draft mortgage modifications and exhibits in connection with
Section 6(a), in each case reasonably satisfactory to the Administrative Agent.

(h) The Administrative Agent shall have received a promissory note executed by
the Borrower in favor of each Lender requesting, at least two Business Days
prior to the Effective Date, a promissory note.

(i) The Borrower shall have consummated the acquisition of certain assets from
Northern Tier Energy LP and its Subsidiaries prior to or substantially
concurrently with the closing of this Agreement on terms and conditions
substantially consistent with those disclosed previously to the Administrative
Agent.

(j) The Borrower shall have paid all amounts required pursuant to Section 3.05
of the Credit Agreement in connection with the provision of the Incremental
Commitments.

 

10



--------------------------------------------------------------------------------

SECTION 5. Post-Effective Date Covenants.

(a) Within 60 days of the Effective Date (or such longer period as permitted by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received mortgage modifications with respect to any Mortgaged Property in
each case in proper form for recording in the relevant jurisdiction and in a
form reasonably satisfactory to the Administrative Agent, all other items
reasonably requested by the Administrative Agent that are reasonably necessary
to maintain the continuing perfection or priority of the Lien of the Mortgages
as security for the Obligations and such other information, instruments and
documents as the Administrative Agent (or its counsel) may reasonably request in
connection therewith.

(b) Within the time periods permitted above, the Borrower shall have paid or
made arrangements to pay all applicable recording taxes, fees, charges, costs
and expenses required for the recording of any Collateral Documents or
amendments or modifications thereto to be recorded in accordance with this
Section 5.

(c) Within 15 days of the Effective Date (or such longer period as permitted by
the Administrative Agent in its sole discretion), the Administrative Agent shall
have received, on behalf of itself, the Lenders and the L/C Issuer, a customary
legal opinion of counsel to Western Refining Pipeline, LLC.

SECTION 6. Effects on Loan Documents.

(a) Except as specifically amended herein, all Loan Documents shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(b) Except as expressly provided herein, the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents.

(c) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

(d) Each Loan Party hereby (i) acknowledges the existence, validity and
enforceability of this Agreement, (ii) confirms and ratifies all of its
obligations under the Credit Agreement (immediately after giving effect to this
Agreement), the Security Agreement, the Mortgages, each other Collateral
Document and the other Loan Documents to which it is a party, including its
respective guarantees, pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of the Security
Agreement, the Mortgages, each other Collateral Document and each of the other
Loan Documents, in each case, to which it is party, (iii) ratifies and reaffirms
the validity, enforceability and perfection of the Liens and security interests
granted by it to the Administrative Agent for the benefit of the Secured Parties
to secure any of its Obligations (including after giving effect to this
Agreement) pursuant to the Collateral Documents to which it is a party and
(iv) agrees that such guarantees, pledges, grants of security interests and
other obligations, and the terms of the Security Agreement, the Mortgages, each
other Collateral Document and each of the other Loan Documents, in each case, to
which it is a party, are not impaired or adversely affected in any manner
whatsoever and shall continue to be in full force and effect in accordance with
their terms. The parties hereto acknowledge and agree that all references to the
“Credit Agreement” (or words of similar import) in the Security Agreement, the
Mortgages and the other Loan Documents (including each Collateral Document)
refer to the Credit Agreement as amended and supplemented by this Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 7. Amendments; Execution in Counterparts.

(a) This Agreement shall not constitute an amendment of any other provision of
the Credit Agreement not referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Borrower
that would require a waiver or consent of the Lenders or the Administrative
Agent. Except as expressly amended hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.

(b) This Agreement may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Borrower, the Administrative Agent,
the L/C Issuer, the Incremental Lenders and the other Lenders party hereto;
provided that, for the avoidance of doubt, the Credit Agreement may be amended
and waived in accordance with the terms and conditions thereof. This Agreement
may be executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Agreement by facsimile or other electronic submission shall be effective
as delivery of a manually executed counterpart hereof.

SECTION 8. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date set forth above.

 

WESTERN REFINING LOGISTICS, LP By:  

Western Refining Logistics GP, LLC,

its general partner

By:  

/s/ Jeff A. Stevens

  Name:   Jeff A. Stevens   Title:   President and Chief Executive Officer

 

WESTERN REFINING PIPELINE, LLC By:  

/s/ Matthew L. Yoder

  Name:   Matthew L. Yoder   Title:   Senior Vice President – WNRL

 

WESTERN REFINING TERMINALS, LLC By:  

/s/ Matthew L. Yoder

  Name:   Matthew L. Yoder   Title:   Senior Vice President – WNRL

 

WNRL ENERGY, LLC By:  

/s/ Matthew L. Yoder

  Name:   Matthew L. Yoder   Title:   Senior Vice President – WNRL

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

WNRL ENERGY GP, LLC By:  

/s/ Matthew L. Yoder

  Name:   Matthew L. Yoder   Title:   Senior Vice President – WNRL

 

WESTERN REFINING WHOLESALE, LLC By:  

/s/ Matthew L. Yoder

  Name:   Matthew L. Yoder   Title:   Senior Vice President – WNRL

 

WESTERN REFINING PRODUCT TRANSPORT, LLC By:  

/s/ Matthew L. Yoder

  Name:   Matthew L. Yoder   Title:   Senior Vice President – WNRL

 

WNRL FINANCE CORP. By:  

/s/ Matthew L. Yoder

  Name:   Matthew L. Yoder   Title:   Senior Vice President – WNRL

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, L/C Issuer, Lender and Incremental Lender

 

By:  

/s/ Andrew Ostrov

  Name: Andrew Ostrov   Title:   Director

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

SunTrust Bank,

as Lender and Incremental Lender

By:  

/s/ Chulley Bogle

  Name: Chulley Bogle   Title:   Vice President

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

as Lender and Incremental Lender

 

By:  

/s/ David Gurghigian

  Name: David Gurghigian   Title:   Managing Director By:  

/s/ Michael Willis

  Name: Michael Willis   Title:   Managing Director

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

UBS AG, Stamford Branch,

as Lender and Incremental Lender

By:  

/s/ Kenneth Chin

  Name: Kenneth Chin   Title:   Director By:  

/s/ Darlene Arias

  Name: Darlene Arias   Title:   Director

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

Bank of America, N.A.

as Lender and Incremental Lender

By:  

/s/ Raza Jafferi

  Name: Raza Jafferi   Title:   Vice President

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender and Incremental Lender

By:  

/s/ Christopher M. Aitkin

  Name: Christopher M. Aitkin   Title:   Assistant Vice President

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

PNC BANK, N.A.,

as Lender and Incremental Lender

By:  

/s/ Chris Handler

  Name: Chris Handler   Title:   Vice President

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender and Incremental Lender

By:  

/s/ John C. Springer

  Name: John C. Springer   Title:   Vice President

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch

as Lender and Incremental Lender

 

By:  

/s/ Lexanne Cooper

  Name: Lexanne Cooper   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

as an Incremental Lender

By:  

/s/ Darrell Holley

  Name: Darrell Holley   Title:   Managing Director By:  

/s/ Casey Lowary

  Name: Casey Lowary   Title:   Executive Director

Initial Notice Address:

100 Park Avenue, 17th Floor

New York, New York 10017

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as an Incremental Lender

By:  

/s/ Todd Vaubel

  Name: Todd Vaubel   Title:   Vice President

 

Initial Notice Address:    Dolores Ruland – Loan Operations Dept.    BTMU
Operations Office for the Americas    The Bank of Tokyo-Mitsubishi UFJ, Ltd.   
1251 Avenue of the Americas, 12th Floor    NEW YORK, NY 10020-1104   

 

Telephone No.:    201-413-8629 Fax Nos.:    201-521-2304    201-521-2305

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as an Incremental Lender

By:  

/s/ Anson Williams

  Name: Anson Williams   Title:   Authorized Signatory

Initial Notice Address:

712 Main St., 8th Floor North

Houston, Texas 77002

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as Lender and Incremental Lender

By:  

/s/ Benjamin South

  Name: Benjamin South   Title:   Vice President By:  

/s/ Peter Cucchiara

  Name: Peter Cucchiara   Title:   Vice President

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Lender and Incremental Lender

By:  

/s/ Josh Rosenthal

  Name: Josh Rosenthal   Title:   Authorized Signatory

 

[SIGNATURE PAGE TO INCREASE AGREEMENT – WNRL]



--------------------------------------------------------------------------------

Execution Version

SCHEDULE 1

TO INCREASE AGREEMENT

INCREMENTAL COMMITMENTS

 

Name of Incremental Lender

   Incremental Commitments  

Wells Fargo Bank, National Association

   $ 8,125,000   

SunTrust Bank

   $ 8,125,000   

Credit Agricole Corporate & Investment Bank

   $ 8,125,000   

UBS AG, Stamford Branch

   $ 8,125,000   

Bank of America, N.A.

   $ 7,500,000   

Barclays Bank PLC

   $ 7,500,000   

PNC BANK, N.A.

   $ 7,500,000   

U.S. Bank National Association

   $ 7,500,000   

The Toronto-Dominion Bank, New York Branch

   $ 32,500,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 32,500,000   

ABN AMRO Capital USA LLC

   $ 32,500,000   

JPMorgan Chase Bank, N.A.

   $ 30,000,000   

DEUTSCHE BANK AG, NEW YORK BRANCH

   $ 5,000,000   

Goldman Sachs Bank USA

   $ 5,000,000      

 

 

     Total: $ 200,000,000      

 

 

 

 

SCHEDULE 1 TO INCREASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2

TO INCREASE AGREEMENT

 

Name of Lender

   Commitment      Applicable Percentage  

Wells Fargo Bank, National Association

   $ 44,625,000         8.925 % 

SunTrust Bank

   $ 44,625,000         8.925 % 

Credit Agricole Corporate & Investment Bank

   $ 44,625,000         8.925 % 

UBS AG, Stamford Branch

   $ 41,125,000         8.225 % 

Bank of America, N.A.

   $ 32,500,000         6.500 % 

Barclays Bank PLC

   $ 32,500,000         6.500 % 

PNC BANK, N.A.

   $ 32,500,000         6.500 % 

U.S. Bank National Association

   $ 32,500,000         6.500 % 

The Toronto-Dominion Bank, New York Branch

   $ 32,500,000         6.500 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 32,500,000         6.500 % 

ABN AMRO Capital USA LLC

   $ 32,500,000         6.500 % 

JPMorgan Chase Bank, N.A.

   $ 30,000,000         6.000 % 

DEUTSCHE BANK AG, NEW YORK BRANCH

   $ 20,000,000         4.000 % 

Goldman Sachs Bank USA

   $ 20,000,000         4.000 % 

Comerica Bank

   $ 15,000,000         3.000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 12,500,000         2.500 %    

 

 

    

 

 

     Total: $ 500,000,000         100.0 %    

 

 

    

 

 

 

 

SCHEDULE 2 TO INCREASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 3

TO INCREASE AGREEMENT

For the Fiscal Quarter/Year ended                     , 20        (“Financial
Statement Date”)

SCHEDULE 2

to the Compliance Certificate

in accordance with the Agreement

($ in 000’s)

 

I.      Section 7.11(a) – Consolidated Interest Coverage Ratio.

 

A.     Consolidated EBITDA for the Measurement Period:

     1.    Consolidated Net Income for the Measurement Period:   
$                          2.    Consolidated Interest Charges for the
Measurement Period    $                          3.    Federal, state, local and
foreign income taxes payable for the Measurement Period (without duplication,
net of, Federal, state, local and foreign income tax credits):   
$                          4.    Depreciation and amortization expense for the
Measurement Period:    $                          5.    Non-cash compensation
expenses and charges    $                          6.    Unrealized net losses
in the fair market value of any Swap Contract    $                          7.
   Other non-cash items reducing Consolidated Net Income for the Measurement
Period:    $                          8.    Fees and expenses incurred in
connection with the Transactions    $                          9.    Fees and
expenses incurred in connection with the proposed or consummated incurrence of
any Indebtedness permitted by Section 7.02 or the proposed or consummated making
of any Investment (including any Permitted Acquisition) permitted by Section
7.031    $                          10.    Unrealized net gains in the fair
market value of any Swap Contract    $                          11.    Non-cash
items increasing Consolidated Net Income for the Measurement Period:   
$                          12.    Consolidated EBITDA prior to giving effect to
any pro forma adjustments detailed in clause (13) below, (Lines I.A.1 + I.A.2
+I.A.3 + I.A.4 + I.A.5 + I.A.6 + I.A.7 + I.A.8 + I.A.9 - I.A.10 - I.A.11):   
$                          13.    Adjustments to give pro forma effect to a
Material Disposition or a Material Acquisition (and any incurrence or repayment
of Indebtedness in connection therewith, other than ordinary course fluctuations
in the drawn amount of revolving credit facilities)2       
$                    

 

1  The aggregate amount of adjustments included in this clause (9) shall not
exceed the greater of (A) $10,000,000 and (B) 10% of Consolidated EBITDA for the
most recent Measurement Period (calculated without regard to such addition), in
each case during any fiscal year.

2  In the case of a Material Acquisition, may reflect (A) pro forma adjustments
to the extent permitted to be reflected in pro forma financial statements
prepared in accordance with Article 11 of Regulation S-X under the Securities
Exchange Act of 1934 or (B) other adjustments satisfactory to the Administrative
Agent in its sole discretion.

 

SCHEDULE 3 TO INCREASE AGREEMENT



--------------------------------------------------------------------------------

     14.    Consolidated EBITDA after giving effect to any pro forma adjustments
detailed in clause (13) above, (Lines I.A.12 + I.A.13)3    $                    
 

B.     Consolidated Interest Charges (Line I.A.2):

   $                      

C.     Consolidated Interest Coverage Ratio (Line I.A.14 ÷ Line I.B)

            to 1.00   Minimum Required:    2.50 to 1.00

II.     Section 7.11(b) – Consolidated Total Leverage Ratio.

 

A.     Consolidated Funded Indebtedness as of the Financial Statement Date:

     1.    Consolidated Funded Indebtedness as of the Financial Statement Date:
   $                          2.    Unrestricted cash and Cash Equivalents as of
the Financial Statement Date:4    $                          3.    Consolidated
Funded Indebtedness (Line II.A.1 – Line II.A.2):    $                      

B.     Consolidated EBITDA for the Measurement Period (Line I.A.14):

   $                      

C.     Consolidated Total Leverage Ratio (Line II.A.3 ÷ Line II.B):

            to 1.00   Maximum Permitted under Section 7.11(b):    4.50 to 1.005

III.   Section 7.11(c) – Consolidated Senior Secured Leverage Ratio.

    

A.     Consolidated Senior Secured Indebtedness:

        1.    Consolidated Funded Indebtedness as of the Financial Statement
Date (Line II.A.3):    $                          2.    Consolidated Funded
Indebtedness that is not secured by a Lien as of the Financial Statement Date:
   $                          3.    Unrestricted cash and Cash Equivalents as of
the Financial Statement Date:6         4.    Consolidated Senior Secured
Indebtedness (Line III.A.1 – Line III.A.2 – Line III.A.3):   
$                      

B.     Consolidated EBITDA (Line I.A.14):

   $                      

C.     Consolidated Senior Secured Leverage Ratio (Line III.A.4 ÷ Line III.B.):

            to1.00   Maximum Permitted under Section 7.11(c):    3.50 to 1.00

 

3  Additions to Consolidated Net Income are only to the extent deducted in the
calculation thereof and deductions to Consolidated Net Income are only to the
extent included in the calculation thereof.

4  Not to exceed $20,000,000.

5  Increases to 5.00 to 1.00 for any Measurement Period for which the Borrower
has elected the Step-Up (as described in Section 7.11(b) of the Credit
Agreement).

6  Not to exceed $20,000,000.

 

SCHEDULE 3 TO INCREASE AGREEMENT